Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 1 of 20 PageID #:301829




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


    IN RE BROILER CHICKEN ANTITRUST                            No. 1:16-cv-08637
    LITIGATION
                                                               Hon. Thomas M. Durkin
    This Document Relates To:                                  Magistrate Judge Jeffrey T. Gilbert
    All Actions


                   CERTAIN DIRECT-ACTION PLAINTIFFS’ SUBMISSION
                        IN ADVANCE OF MAY 24, 2021 HEARING

         Certain Direct-Action Plaintiffs (“Certain DAPs 1”) respectfully provide the following

perspectives and comprehensive suggestions for addressing the myriad scheduling issues in this

complex litigation. In so doing, Certain DAPs recognize that there are numerous scheduling issues

that are subject to pending motions, 2 some of which may require Judge Durkin’s review and

decision, but Certain DAPs understand that—as Judge Durkin observed—the process of revising

the schedule “will allow the Court to consider the many issues the parties have recently raised,”

including in the pending motions. 3 Certain DAPs understand the May 24, 2021 hearing to be an

initial step towards that goal. Nonetheless, Certain DAPs are also mindful that the May 24 hearing

is not to set a trial date or a trial plan, but “to direct traffic getting toward that goal,” get the parties

“talking about the relationship between how the cases are going to be tried,” and “what kind of

discovery needs to happen in order to allow those things to happen.” 4 To that end, Certain DAPs




1
  Certain DAPs include all Direct-Action Plaintiffs identified on the signature block of this submission.
2
  See Direct-Action Pls.’ Mot. for Entry of an Order Preventing Any Def. from Relying on the Absence of Evid. About,
or Consideration of, the Possible or Actual Effects of Alleged or Potential Bid-Rigging, ECF No. 4637; Moving
Direct-Action Pls.’ Mot. for an Extension of Time to Serve Initial Expert Reports, ECF No. 4648; Direct-Action Plf.
Chick-fil-A, Inc.’s Mot. to Partially Reconsider the September 22, 2020 Order and Obj. to Magistrate Judge’s May 7
and May 23, 2021 Orders, ECF No. 4651.
3
  May 14, 2021 Hr’g Tr. at 12 (“May 14 Hearing”), ECF No. 4700.
4
  May 14 Hearing at 20-21.


                                                         1
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 2 of 20 PageID #:301830




have worked hard to present a comprehensive approach on each of the three issues that the Court

has expressed a desire to explore at the hearing.

           The structure and schedule of this consolidated antitrust litigation has obviously been – and

continues to be – a significant subject of debate among the parties as they continue to grapple with

the challenges presented by a global pandemic, the growing number of new Plaintiff lawsuits, and

the intervention of the U.S. Department of Justice as it seeks to protect its ongoing grand jury

investigation and criminal proceedings. As of today, there are over 140 Plaintiffs, including many

of the largest grocery and restaurant chains, food processors, and distributors in the country, who

have all felt compelled to exercise their constitutional right to file their own lawsuit and control

their own claims.

           The DAP group, however, is not a monolith. And, as Defendants themselves have

recognized, the size, diversity and breadth of the chicken industry does not lend itself to a “one

size fits all” approach. 5 While a common thread connects all of the Plaintiffs’ cases, there are

important differences among the DAPs, and their separate cases, that cannot be ignored.

Nonetheless, the DAPs have consistently endeavored to collaborate and organize themselves so

that their cases could proceed in an expeditious and efficient manner. To that end, the Certain

DAPs respectfully submit their proposed modifications to the current structure and schedule of

this case. This proposal is the product of extensive negotiations amongst counsel for Certain DAPs

and reflects an earnest attempt at achieving a workable consensus that is grounded in the reality of

what the parties have left to do, solves the problems identified with the current schedule, addresses

several of the motions and filings currently pending before the Court, and comports with the

Court’s desire to advance this litigation towards an early 2023 trial date.



5
    See Defs.’ Opp. to Direct Purchaser Pls.’ Mot. for Class Certification, ECF Nos. 4209, 4210, at 59.


                                                            2
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 3 of 20 PageID #:301831




       Milestone                      Scheduling             Classes & Certain         Direct-Action
                                      Order No. 15           Grocer                    Plaintiffs
                                                             Bellwethers
       Fact Discovery Cutoff          June 11, 2021          July 30, 2021 6             August 6, 2022
       Commencement           of      N/A                    N/A                         September 1, 2021
       “Bid-Rigging” Written
       Discovery Requests and
       Meet       &      Confer
       Process 7
       “Bid-Rigging”                  N/A                    N/A                         January 3, 2022
       Discovery Productions
       Commence
       Plaintiff to Identify          June 21, 2021          August 17, 2021             August 23, 2022
       Merits Experts by Topic
       Parties to Identify Supp.      June 18, 2021          August 26, 2021             N/A
       Docs. for Meet and
       Confer
       Plaintiff    Affirmative       July 2, 2021           August 31, 2021             September 6, 2022
       Expert Reports
       Defendant          Expert      September 17, November 1, 2021                     November 4, 2022
       Reports                        2021
       Joint Submission on            July 21, 2021 November 17, 2021                    N/A
       Additional Discovery
       Plaintiff        Rebuttal      December      3,       January 17, 2022            December 16, 2022
       Expert Reports                 2021
       Expiration of DOJ Stay         January 3, 2022        January 3, 2022
       All Expert Depositions 8       January 7, 2022        April 1, 2022               January 20, 2023
       MSJ       &      Daubert       January      21,       April 8, 2022               February 24, 2023
       Motions                        2022
       Supplemental                                          April 22, 2022              N/A
       Discovery Cutoff 9
       MSJ/Daubert                    March 22, 2022         June 17, 2022               April 25, 2023
       Responses (& Plaintiff
       Expert Supplements 10)
       MSJ/Daubert Reply              April 26, 2022         July 22, 2022               May 26, 2023



6
  Except for depositions that are stayed.
7
   The Defendants and Plaintiffs on this track shall begin to exchange written discovery requests, responses, and
objections along with any requisite meet and confer negotiations so that they may commence with the immediate
production and exchange of documents and information on January 3, 2022.
8
   Instead of piecemeal expert depositions and to avoid the inefficiency of deposing some experts twice, all expert
depositions will be taken once per side after expert reports are served.
9
  This deadline would be for those depositions for which the Court has stayed until January 3, 2022 and would be
limited to completing discovery on market manipulation claims.
10
    Supplemental expert reports, if any, would be limited to information elicited from supplemental discovery on
previously stayed depositions on market manipulation claims.


                                                        3
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 4 of 20 PageID #:301832




       Trials                  October      17, Starting as early as   TBD - Fall 2023
                               2022             January 2023
        Certain DAPs believe that the Court’s adoption of five key conceptual modifications

embodied in this suggested schedule would greatly benefit the orderly and efficient resolution of

this case:

        First, as discussed at each of the past two Friday hearings on this issue, Certain DAPs

believe that the creation of a DAP bellwether that can be tried alongside the direct class case in

early 2023 is desirable. Some DAPs, like the classes, are focused heavily on the longstanding

Georgia Dock and supply restrictions allegations. They have been parties to this case for many

years and are prepared to go to trial on the current schedule. Other Plaintiffs, particularly restaurant

Plaintiffs and others that were heavily impacted by the bid-rigging allegations that are the subject

of the DOJ’s grand jury investigation, filed much later and cannot proceed deeper into the case

without the currently stayed bid-rigging discovery. A bellwether allows the former to move

forward expeditiously in a manner consistent with Judge Durkin’s direction while also allowing

the latter to proceed at its own separate pace, thereby relieving the pressure created by trying to

collapse the two together. Bellwethers are a common method of addressing complex multi-plaintiff

cases and has been used successfully in numerous antitrust actions as outlined in the submission

by the Kroger & Publix Plaintiffs. [ECF Nos. 4635 & 4636]

        Second, as outlined in Chick-fil-A’s recent motion to partially reconsider the bid-rigging

stay and object to Scheduling Order 15 [ECF Nos. 4651 & 4652], the current bifurcated structure

of the case builds reversible error into the schedule itself. Count One of the DAPs’ Amended

Consolidated Complaint (“ACC”) alleges a single overarching conspiracy that was carried out

through various means, including market manipulation and bid-rigging. But the bifurcation order

[ECF No. 3835] effectively splits Count One into separate “claims,” rather than treating it as a




                                                   4
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 5 of 20 PageID #:301833




single overarching conspiracy, which is the primary allegation in the ACC. To that extent, the

bifurcation order departs from the Supreme Court’s decision in Continental Ore Co. v. Union

Carbide & Carbon Corp., 370 U.S. 690, 699 (1962), which held that it was reversible error to

“dismember” an antitrust conspiracy and analyze its “separate parts,” rather than “looking at it as

a whole.” Accordingly, to avoid that issue, Certain DAPs suggest that the Court clarify that the

bifurcation order does not apply to expert reports and summary judgment for the non-bellwether

DAPs and move the dates for both until after bid-rigging discovery is complete. 11 This also largely

solves the recurring problems that Plaintiffs have been experiencing with Defendants using the

bifurcation order as both a sword and a shield.

         Third, Certain DAPs believe that any discussion of the schedule needs to be grounded in

reality. 12 Specifically, it needs to acknowledge the reality that the parties have far too much work

left to do, including over 80 depositions, 693 requests for admission (served on DAPs by

Defendants after this Court stated it would enter Scheduling Order No. 15), more than a dozen

contention interrogatories, extensive third-party discovery, and a significant and growing number

of motions to compel, for discovery to realistically close on June 11, 2021. Defendants themselves

have asked to take depositions of DAPs that filed before February 1, 2021 after June 11, which

further demonstrates that a June 11 fact discovery deadline is nothing more than fiction.




11
   And as previously requested by DAPs, for those cases subject to the bifurcation order, Defendants should not be
permitted to exploit the lack of a fully developed record on bid-rigging to attack Plaintiffs’ market manipulation
claims. After all, the fact record is not fully developed regarding bid-rigging as a result of the bifurcation order. DAPs
have pending before this Court a request to confirm that the deliberate omission of bid-rigging from expert reports on
the bellwether track cannot be a basis for attack by Defendants, including, for example, any criticism or challenge that
Plaintiffs or their experts failed to account for bid-rigging in their analyses. Similarly, Plaintiffs who proceed to trial
on non-bid rigging aspects of the case pursuant to the Court’s bifurcation order should not be legally precluded from
or otherwise prejudiced in any subsequent trial on the full scope of the Defendants’ anticompetitive and conspiratorial
conduct.
12
   As Judge Gilbert recognized, “my goal is to continue to manage the process and get . . . something that makes sense
for all parties, both on discovery and trial.” May 14 Hearing, at 21.


                                                            5
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 6 of 20 PageID #:301834




       Moreover, Defendants have also recently made it clear they believe they can take

individualized, account-level discovery from DAPs while at the same time refusing to provide

reciprocal discovery themselves (even though they have told the Court repeatedly that

individualized proof is necessary and put account-level discovery at issue). The questions

presented by individualized, account-level discovery will take some time to work out and the

Certain DAPs’ proposed schedule builds some flexibility into the schedule to allow the parties and

the Court to do so.

       Fourth, Certain DAPs’ proposed schedule also allows for a more efficient bid-rigging

discovery process. It will enable the parties to address time consuming issues—such as discussions

involving requests, responses, custodians, and search terms—while preserving the Court’s

direction to defer formal bid-rigging discovery. This proposed process should not be controversial

considering that Defendants already have provided their bid-rigging documents to the Department

of Justice and Defendants Tyson and Pilgrims have agreed to provide the same documents to DPPs.

       Finally, Certain DAPs’ proposed schedule addresses several other issues that have been

raised by and with the Court in recent hearings and filings. For example, it will allow the inclusion

of later-filed DAP actions without disrupting the schedule. The additional time built into Certain

DAPs’ proposed schedule should allow for the necessary individualized discovery from both sides

in later-filed DAP cases. The proposed schedule will also address the concern raised by Defendants

about having to depose numerous Plaintiff experts, which was a primary basis for Defendants’

original motion to modify Scheduling Order No. 14. By reducing the number of Plaintiff experts

on the bellwether track, and by more efficiently having all expert depositions taken after all expert

reports are served, substantial time and resources are saved that would otherwise be expended by




                                                 6
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 7 of 20 PageID #:301835




deposing Plaintiff experts twice. Deposing experts after all of their respective reports are served

saves valuable time and is also more efficient.

        Certain DAPs believe that their proposed schedule would largely resolve many of the

current motions and filings before the Court while setting the stage for meaningful discussion

about trial structure. Without discussing their concerns or questions about the Certain DAPs’

proposed schedule, Defendants made a filing late Friday (and a corrected version on Saturday)

[ECF No. 4699], that reflects several misunderstandings about Certain DAPs’ proposal. For

example, Defendants complain that they have less time to depose DAPs’ experts when in reality

they actually have more overall time to do so and fewer experts to depose by virtue of the

separation of the DAP tracks and the moving of all expert depositions until after reports have been

served. Likewise, Defendants complain that “new discovery…may occur between now and July

31, 2021.” Certain DAPs agree that no new discovery should be served or propounded between

now and July 31, 2021. Rather, this time will be used to address the substantial volume of discovery

that is currently pending, including the barrage of additional deposition notices, third party

subpoenas, and more than five hundred requests for admission served by Defendants after the May

7 hearing. Finally, Defendants assert that Certain DAPs seek to provide the Court with less than

six months before trial to rule on summary judgment motions, when in fact Defendants’ proposed

Scheduling Order No. 15 [ECF No 4439-2, entered on May 13, 2021 ECF No. 4640-4641] did just

that. Nonetheless, Certain DAPs have revised their proposal (as reflected above) to ensure that the

Court will have six months to rule on summary judgment depending on when in early 2023 the

Court sets the first trial to commence. And speaking of trail, the schedule proposed by Certain

DAPs would facilitate a trial starting as early as January 2023, in contrast to Defendants’ proposal

to delay trial until April 2023.




                                                  7
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 8 of 20 PageID #:301836




                                              ***

       Certain DAPs believe that the suggestions embodied by their proposed schedule are both

necessary and desirable if this litigation is to proceed expeditiously and efficiently towards

resolution. While everyone involved in this case—from the Court to the Defendants to the Classes

to the DAPs—has worked diligently and in good faith to move this case along expeditiously under

difficult conditions to date, Certain DAPs respectfully suggest that these modifications reflect an

honest assessment of where the parties are now and the current issues before this Court in order to

advance this litigation to resolution.




Dated: May 24, 2021                          Respectfully submitted,


                                             /s/ Julie B. Porter
                                             Julie B. Porter (#6243787)
                                             SALVATORE PRESCOTT PORTER
                                             & PORTER, PLLC
                                             1010 Davis Street
                                             Evanston, IL 60201
                                             (312) 283-5711
                                             porter@sppplaw.com

                                             Ryan P. Phair (#479050)
                                             Craig Y. Lee (admitted pro hac vice)
                                             Emily K. Bolles (admitted pro hac vice)
                                             Christopher C. Brewer (admitted pro hac vice)
                                             HUNTON ANDREWS KURTH LLP
                                             2200 Pennsylvania Avenue, NW
                                             Washington, D.C. 20037-1701
                                             (202) 955-1500
                                             rphair@huntonak.com
                                             craiglee@huntonak.com
                                             ebolles@huntonak.com
                                             brewerc@huntonak.com

                                             John S. Martin (admitted pro hac vice)
                                             HUNTON ANDREWS KURTH LLP
                                             Riverfront Plaza, East Tower


                                                8
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 9 of 20 PageID #:301837




                                     951 East Byrd Street
                                     Richmond, VA 23219-4704
                                     (804) 788-8200
                                     marinj@huntonak.com

                                     Matthew J. Calvert (admitted pro hac vice)
                                     HUNTON ANDREWS KURTH LLP
                                     Bank of America Plaza, Suite 4100
                                     600 Peachtree Street NE
                                     Atlanta, GA 30308
                                     (404) 888-4000
                                     mcalvert@huntonak.com

                                     Counsel for Plaintiffs Ahold Delhaize USA, Inc.,
                                     ALDI, Inc., and Chick-fil-A, Inc.




                                        9
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 10 of 20 PageID #:301838




                   DAP Counsel and DAPs Joining in this Submission

/s/ Eric R. Lifvendahl                        CERA LLP
L&G LAW GROUP                                 Solomon B. Cera
Eric R. Lifvendahl                            595 Market Street
175 W. Jackson Boulevard                      Suite 2300
Suite 950                                     San Francisco, California 94105
Chicago, Illinois 60604                       Tel: (415) 777-2230
Tel: (312) 364-2500                           E-mail:
E-mail: elifvendahl@lgcounsel.com                     scera@cerallp.com

KAPLAN FOX & KILSHEIMER, LLP                  CERA LLP
Robert N. Kaplan                              C. Andrew Dirksen
Jeffrey P. Campisi                            800 Boylston Street
Matthew P. McCahill                           16th Floor
850 Third Avenue, 14th Floor                  Boston, MA 02199
New York, New York 10022                      Tel: (857) 453-6555
Tel: (212) 687-1980                           E-mail: cdirksen@cerallp.com
E-mail:
         rkaplan@kaplanfox.com                HAYNSWORTH SINKLER BOYD P.A.
         jcampisi@kaplanfox.com               Manton M. Grier
        mmccahill@kaplanfox.com               Elizabeth H. Black
                                              Mary C. Eldridge
THE COFFMAN LAW FIRM                          1201 Main Street
Richard L. Coffman                            22nd Floor
Edison Plaza                                  Columbia, SC 29201-3226
350 Pine Street                               Tel: (803) 540-7753
Suite 700                                     E-mail:
Beaumont, Texas 77701                                 mgrier@hsblawfirm.com
Tel: (409) 833-7700                                   eblack@hsblawfirm.com
E-mail: rcoffman@coffmanlawfirm.com                   meldridge@hsblawfirm.com

                                              MARCUS & SHAPIRA LLP
                                              Bernard D. Marcus
                                              Moira Cain-Mannix
                                              Erin Gibson Allen
                                              One Oxford Center
                                              35th Floor
                                              Pittsburgh, PA 15219
                                              Tel: (412) 471-3490
                                              E-mail:
                                                       marcus@marcus-shapira.com
                                                       cain-mannix@marcus-shapira.com
                                                       allen@marcus-shapira.com

                                              Counsel for the Affiliated Foods Plaintiffs



                                         10
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 11 of 20 PageID #:301839




/s/ Peter K. Taaffe                             /s/ David P. Germaine
THE BUZBEE LAW FIRM                             Paul E. Slater
Anthony G. Buzbee                               Joseph M. Vanek
Peter K. Taaffe                                 David P. Germaine
J.P. Morgan Chase Tower                         John P. Bjork
600 Travis                                      SPERLING & SLATER, P.C.
Suite 7300                                      55 West Monroe Street
Houston, Texas 77002                            Suite 3200
Tel: (713) 223-5393                             Chicago, Illinois 60603
Fax: (713) 223-5909                             Tel: (312) 641-3200
E-mail: tbuzbee@txattorneys.com                 Fax: (312) 641-6492
         ptaaffe@txattorneys.com                E-mail:
                                                        PES@Sperling-law.com
Spencer G. Markle                                       JVanek@Sperling-law.com
Obed De La Cruz                                         DGermaine@Sperling-law.com
MARKLE • DELACRUZ, LLP                                  JBjork@Sperling-law.com
700 Gemini Avenue
Suite 240                                       Phillip F. Cramer
Houston, Texas 77058                            Ryan T. Holt
Tel: (281) 486-0677                             SHERRARD ROE VOIGT & HARBISON, PLC
Fax: (281) 486-0694                             150 3rd Avenue South
E-mail: spencer@mdlcfirm.com                    Suite 1100
        obed@mdlcfirm.com                       Nashville, TN 37201
                                                Tel: (615) 742-4200
Laurence M. Landsman, Esq.                      E-mail:
LANDSMAN LAW FIRM, LLC                                   pcramer@srvhlaw.com
33 North LaSalle, Suite 1400                             rholt@srvhlaw.com
Chicago, IL 60602
Tel: (312) 251-1165                             Counsel for Plaintiffs Associated Grocers of
Fax: (312) 251-1147                             the South, Inc., Meijer, Inc., Meijer
                                                Distribution, Inc., OSI Restaurant Partners,
Counsel for Plaintiffs Amigos Meat              LLC, Publix Super Markets, Inc., Supervalu
Distributors, LP, Amigos Meat & Poultry,        Inc.; Unified Grocers, Inc.; Associated
LLC, Amigos Meat Distributors East, LP          Grocers of Florida, Inc.; and Wakefern
and Amigos Meat Distributors West, LP           Food Corp.




                                           11
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 12 of 20 PageID #:301840




/s/ Amy D. Fitts                                  /s/ David C. Eddy
Amy D. Fitts (IL Bar No. 629248)                  David C. Eddy, Esquire
Daniel D. Owen (MO Bar No. 41514, Pro             N.D. Illinois Bar No. 72258
Hac Vice)                                         Dennis J. Lynch, Esquire
Guillermo G. Zorogastua (MO Bar No.               N.D. Illinois Bar No. 07622
59643, Pro Hac Vice)                              ANTITRUST LAW GROUP, LLC
POLSINELLI PC                                     1601 Assembly Street
900 W. 48th Place                                 P.O. Box 8117
Suite 900                                         Columbia, SC 29202
Kansas City, MO 64112                             Tel: (803) 253-8267
Tel: (816) 753-1000                               E-mail: deddy@theantitrustlawgroup.com
Fax: (816) 753-1536                                        dlynch@theantitrustlawgroup.com
E-mail:
        afitts@polsinelli.com                     Counsel for Plaintiffs Conagra Brands,
        dowen@polsinelli.com                      Inc.; Pinnacle Foods, Inc.; Kraft Heinz
        gzorogastua@polsinelli.com                Foods Company; Nestlé USA, Inc.; and,
                                                  Nestlé Purina PetCare Company
Rodney L. Lewis (IL Bar No. 6288353)
POLSINELLI PC
150 N. Riverside Plaza
Suite 3000
Chicago, Illinois 60606
Tel: (312) 819-1900
Fax: (312) 819-1910
E-mail: rodneylewis@polsinelli.com

Counsel for Plaintiff Associated Wholesale
Grocers, Inc.




                                             12
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 13 of 20 PageID #:301841




/s/ Jay B. Shapiro                                /s/ Lori P. Lustrin
Jay B. Shapiro (Admitted pro hac vice)            Robert W. Turken
Samuel O. Patmore (Admitted pro hac vice)         Lori P. Lustrin
Carlos J. Canino (Admitted pro hac vice)          Scott N. Wagner
Abigail G. Corbett (Admitted pro hac vice)        BILZIN SUMBERG BAENA PRICE & AXELROD
STEARNS WEAVER MILLER WEISSLER                    LLP
 ALHADEFF & SITTERSON, P.A.                       1450 Brickell Avenue
150 West Flagler Street                           Suite 2300
Suite 2200                                        Miami, Florida 33131-3456
Miami, Florida 33130                              Tel: (305) 374-7580
Tel: (305) 789-3200                               Fax: (305) 374-7593
Fax: (305) 789-3395                               E-mail:
E-mail: jshapiro@stearnsweaver.com                         rturken@bilzin.com
         spatmore@stearnsweaver.com                        llustrin@bilzin.com
         ccanino@stearnsweaver.com                         swagner@bilzin.com
         acorbett@stearnsweaver.com
                                                  Counsel for Plaintiffs Shamrock Foods
Marvin A. Miller                                  Company, United Food Service, Inc.,
Matthew E. Van Tine                               Boston Market Corporation, Bojangles’
Andrew Szot                                       Restaurants, Inc. and Bojangles Opco, LLC,
MILLER LAW LLC                                    WZ Franchise Corporation, Zaxby’s
115 S. LaSalle Street                             Franchising LLC, Barbeque Integrated,
Suite 2910                                        Inc. d/b/a Smokey Bones Bar & Fire Grill,
Chicago, Illinois 60603                           FIC Restaurants, Inc. d/b/a Friendly’s, The
Tel: (312) 332-3400                               Johnny Rockets Group, Inc., Golden Corral
Fax: (312) 676-2676                               Corporation, White Castle Purchasing Co.,
E-mail: mmiller@millerlawllc.com                  Cracker Barrel Old Country Store, Inc.,
        mvantine@millerlawllc.com                 Captain D’s LLC, CBOCS Distribution,
        aszot@millerlawllc.com                    Inc., and El Pollo Loco, Inc.

Counsel for Plaintiffs Quirch Foods, LLC,
Independent Purchasing Cooperative, Inc.,
and Supply Management Services, Inc.




                                             13
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 14 of 20 PageID #:301842




/s/ William J. Blechman                          /s/ David Esau
William J. Blechman                              David B. Esau
Kevin Murray                                     Kristin A. Gore
Douglas Patton                                   Garth T. Yearick
Samuel Randall                                   Amanda R. Jesteadt
Michael Ponzoli                                  Stephen A. Cohen
KENNY NACHWALTER, P.A.                           Casey R. McGowan
1441 Brickell Avenue                             CARLTON FIELDS, P.A.
Suite 1100                                       525 Okeechobee Boulevard
Miami, Florida 33131                             Suite 1200
Tel: (305) 373-1000                              West Palm Beach, Florida 33401
Fax: (305) 372-1861                              Tel: (561) 659-7070
E-mail:                                          Fax: (561) 659-7368
         wblechman@knpa.com                      E-mail:
         kmurray@knpa.com                                desau@carltonfields.com
         dpatton@knpa.com                                kgore@carltonfields.com
         srandall@knpa.com                               ajesteadt@carltonfields.com
         mponzoli@knpa.com                               scohen@carltonfields.com
                                                         cmcgowan@calrtonfields.com
Counsel for Plaintiffs The Kroger Co.,
Albertsons Companies, Inc., Hy-Vee, Inc.,        Roger S. Kobert
Save Mart Supermarkets and Pollo                 CARLTON FIELDS, P.A.
Operations, Inc.                                 Chrystler Building
                                                 405 Lexington Avenue, 36th Floor
                                                 New York, New York 10174-3699
                                                 Tel: (212) 785-2577
                                                 Fax: (305) 785-5203
                                                 E-mail: rkobert@carltonfields.com

                                                 Scott L. Menger
                                                 CARLTON FIELDS, LLP
                                                 2029 Century Park East, Suite 1200
                                                 Los Angeles, CA 90067
                                                 Tel: (310) 843-6300
                                                 Fax: (310) 843-6301
                                                 Email:
                                                          smenger@carltonfields.com

                                                 Kevin Tottis
                                                 Keith M. Stolte
                                                 Monica L. Thompson
                                                 TottisLaw
                                                 One East Wacker Drive, Suite 1205
                                                 Chicago, IL 60601
                                                 Tel: (312) 527-1400
                                                 Fax: (312) 589-7192



                                            14
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 15 of 20 PageID #:301843




Email:                                              Joseph M. Vanek
         ktottis@tottislaw.com                      Michael G. Dickler
         kstolte@tottislaw.com                      SPERLING & SLATER, P.C.
         mthompson@tottislaw.com                    55 West Monroe Street
                                                    Suite 3200
Counsel for Plaintiffs United Supermarkets,         Chicago, Illinois 60603
LLC, Krispy Krunchy Foods, LLC, Cheney              Tel: (312) 641-3200
Bros. Inc., Hooters of America, LLC,                Fax: (312) 641-6492
Checkers Drive-In Restaurants Inc.,                 E-mail:
Restaurants of America, Inc., LTP                           jvanek@sperling-law.com
Management Group, Inc., Gibson, Greco &                     mdickler@sperling-law.com
Wood,     Ltd,    Hooters      Management
Corporation, Anaheim Wings, LLC d/b/a               Designated Local Counsel for the United
Hooters of Anaheim, Bonita Plaza Wings,             Supermarkets et al. Plaintiffs under N.D.
LLC d/b/a Hooters of Plaza Bonita, Costa            Ill. LR 83.15
Mesa Wings, LLC d/b/a Hooters of Costa
Mesa, Downtown Wings, LLC previously                Jana Eisinger
d/b/a Hooters of Downtown LA, Gaslamp               LAW OFFICE OF JANA EISINGER, PLLC
Wings, LLC previously d/b/a Hooters of San          4610 South Ulster Street
Diego, Hollywood Wings, LLC d/b/a                   Suite 150
Hooters of Hollywood, Mission Valley                Denver, Colorado 80237
Wings, LLC d/b/a Hooters of Mission                 Tel: (303) 209-0266
Valley, Oceanside Wings, LLC previously             Fax: (303) 353-0786
d/b/a Hooters of Oceanside, Ontario Wings,          E-mail: jeisinger@eisingerlawfirm.com
LLC d/b/a Hooters of Ontario, Rancho
Bernardo Wings, LLC d/b/a Hooters of San            Co-Counsel    for  Plaintiffs United
Marcos, South Gate Wings, LLC d/b/a                 Supermarkets, LLC and Krispy Krunchy
Hooters of South Gate, Wings Over Long              Foods, LLC
Beach, LLC d/b/a Hooters of Long Beach,
Bob Evans Farms, Inc., The Fresh Market,            Clay M. Taylor
Inc., Wawa, Inc., Restaurant Services, Inc.,        BONDS ELLIS EPPICH SCHAFER JONES LLP
Cajun Operating Company d/b/a Chuch’s               420 Throckmorton Street
Chicken, Buffalo Wild Wings, Inc., Sonic            Suite 1000
Industries Services, Inc., CKE Restaurants          Fort Worth, Texas 76102
Holdings, Inc., Focus Brands LLC, and The           Tel: (817) 779-4300
Cheesecake Factory Incorporated                     Fax (817) 405-6902
                                                    E-mail: Clay.Taylor@bondsellis.com

                                                    Co-Counsel     for    Plaintiff     United
                                                    Supermarkets, LLC




                                               15
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 16 of 20 PageID #:301844




/s/ Shawn J. Rabin                               /s/ Patrick J. Ahern
Neal S. Manne (2017083)                          Patrick J. Ahern
Ryan Caughey                                     Theodore B. Bell
SUSMAN GODFREY L.L.P.                            AHERN & ASSOCIATES, P.C.
1000 Louisiana Street                            Willoughby Tower
Suite 5100                                       8 South Michigan Avenue
Houston, Texas 77002                             Suite 3600
Tel: (713) 651-9366                              Chicago, Illinois 60603
E-mail: nmanne@susmangodfrey.com                 Tel: (312) 404-3760
        rcaughey@susmangodfrey.com               E-mail:
                                                          patrick.ahern@ahernandassociatesp
Shawn J. Rabin                                   c.com
Steven M. Shepard
Ravi P.S. Bhalla                                 Counsel for Plaintiffs Winn-Dixie Stores,
SUSMAN GODFREY L.L.P.                            Inc. and Bi-Lo Holdings, LLC; and Kraft
1301 Avenue of the Americas                      Heinz Foods as to CA Number 3572
32nd Floor
New York, N.Y. 10019-6023
Tel: (212) 336-8330
E-mail: srabin@susmangodfrey.com
        sshepard@susmangodfrey.com
        rbhalla@susmangodfrey.com

Terence H. Campbell
COTSIRILOS, TIGHE, STREICKER, POULOS
 & CAMPBELL
33 N. Dearborn Street
Suite 600
Chicago, Illinois 60602
Tel: (312) 263-0345
E-mail: tcampbell@cotsiriloslaw.com

Counsel for Plaintiffs Walmart Inc.; Wal-
Mart Stores East, LP; Wal-Mart Stores
Arkansas, LLC; Wal-Mart Stores Texas,
LLC; Wal-Mart Louisiana, LLC; Sam’s
West, Inc.; Sam’s East, Inc.




                                            16
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 17 of 20 PageID #:301845




/s/ John F. Gibbons                             /s/ Philip J. Iovieno
John F. Gibbons                                 Philip J. Iovieno
Illinois Bar No. 6190493                        Nicholas A. Gravante, Jr.
Thomas E. Dutton                                Karen C. Dyer
Illinois Bar No. 6195923                        Lawrence S. Brandman
GREENBERG TRAURIG, L.L.P.                       Mark A. Singer
77 West Wacker Drive                            CADWALADER, WICKERSHAM & TAFT LLP
Suite 3100                                      200 Liberty Street
Chicago, Illinois 60601                         New York, NY 10281
Tel: (312) 456-8400                             Tel: (212) 504-6000
Fax: (312) 456-8435                             Fax: (212) 504-6666
E-mail: gibbonsj@gtlaw.com                      E-mail:
               duttont@gtlaw.com                        philip.iovieno@cwt.com
                                                        nicholas.gravante@cwt.com
Gregory J. Casas (admitted pro hac vice)                karen.dyer@cwt.com
Texas Bar No: 00787213                                  lawrence.brandman@cwt.com
Erik Weber (admitted pro hac vice)                      mark.singer@cwt.com
Texas Bar No: 240898587
300 West Sixth Street                           Counsel for Plaintiffs Jetro Holdings, LLC;
Suite 2050                                      BJ’s Wholesale Club, Inc.; Maximum
Austin, Texas 78701-4052                        Quality Foods, Inc.; Sherwood Food
Tel: (512) 320-7200                             Distributors,    L.L.C.;    Harvest Meat
Fax: (512) 320-7210                             Company, Inc.; Western Boxed Meat
E-mail: casasg@gtlaw.com                        Distributors, Inc.; Hamilton Meat, LLC;
              weberer@gtlaw.com                 Darden Restaurants, Inc.; PJ Food Service,
                                                Inc.; Feeser’s Inc.; and Thurston Foods,
Dominic E. Draye (admitted pro hac vice)        Inc., and Co-Counsel for Plaintiffs Winn-
Arizona Bar No. 033012                          Dixie Stores, Inc. and Bi-Lo Holdings, LLC
2375 East Camelback Road, Suite 700
Phoenix, Arizona 85016
Tel: (602) 445-8000
Fax: (602) 445-8100
E-mail: drayed@gtlaw.com

Counsel for Plaintiff Services Group of
America, Inc.




                                           17
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 18 of 20 PageID #:301846




/s/ Kathryn A. Reilly                            /s/ Paul J. Ripp
Kathryn A. Reilly                                Paul J. Ripp
Judith P. Youngman                               WILIIAMS MONTGOMERY & JOHN LTD.
Camille Papini-Chapla                            233 S. Wacker Drive, Suite 6800
WHEELER       TRIGG      O’DONNELL   LLP         Chicago, IL 60606
370 Seventeenth Street, Suite 4500               Telephone: (312) 443-3200
Denver,            Colorado         80202        Facsimile: (312) 630-8500
Tel:                  (303)      244-1800        Email: pjr@willmont.com
Fax:                  (303)      244-1879
Email:                                           Charles E. Tompkins (pro hac vice
         Reilly@wtotrial.com                     forthcoming)
         Youngman@wtotrial.com                   WILLIAMS MONTGOMERY & JOHN LTD.
         PapiniChapla@wtotrial.com               1607 22nd Street, NW, Suite 300
                                                 Washington D.C. 20008
Counsel for Plaintiffs McLane Company,           Telephone: (202) 791-9951
Inc.;    McLane/Mid-Atlantic,       Inc.;        Facsimile: (312) 630-8586
McLane/Midwest,        Inc.;    McLane           Email: cet@willmont.com
Minnesota, Inc.; McLane New Jersey, Inc.;
McLane/Eastern, Inc.; McLane/Suneast,            W. Lawrence Deas (pro hac                vice
Inc.;     McLane         Ohio,      Inc.;        forthcoming)
McLane/Southern, Inc.; McLane/Western,           LISTON & DEAS PLLC
Inc.; McLane Express, Inc.; Kinexo, Inc.;        605 Crescent Boulevard, Suite 200
McLane Foodservice Distribution, Inc.,           Ridgeland, MS 39157
McLane Foodservice, Inc.                         Telephone: (601) 981-1636
                                                 Facsimile: (601) 982-0371
                                                 Email: Lawrence@listondeas.com

                                                 Michael Gratz, Jr. (pro hac vice forthcoming)
                                                 GRATZ & GRATZ, P.A.
                                                 312 N. Green Street
                                                 Tupelo, MS 38804
                                                 Telephone: (662) 844-5531
                                                 Facsimile: (662) 844-8747
                                                 Email: michael@gratzandgratz.com

                                                 Counsel for Plaintiffs L. Hart, Inc., R & D
                                                 Marketing, LLC, Timber Lake Foods, Inc.,
                                                 EMA Foods Co., LLC, and Red Bird Farms
                                                 Distribution Company




                                            18
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 19 of 20 PageID #:301847




/s/ Floyd A. Mandell
Floyd A. Mandell
Jeffrey A. Wakolbinger
Catherine E. O’Brien
KATTEN MUNCHIN ROSEMAN LLP
525 West Monroe Street
Chicago, Illinois 60661-3639
Tel: (312) 902-5235
Fax: (312) 902-1061
Email:
        floyd.mandell@katten.com
        jeffery.wakolbinger@katten.com
        catherine.obrien@katten.com

Yonaton M. Rosenzweig
2029 Century Park East, Suite 2600
Los Angeles, California 90034
Tel: (310) 788-4460
Fax: (310) 712-8222
Email:
        yoni.rosenzweig@katten.com

Counsel for Caesars Enterprise Services,
LLC and Carl Buddig & Co.




                                           19
Case: 1:16-cv-08637 Document #: 4702 Filed: 05/24/21 Page 20 of 20 PageID #:301848




                                 CERTIFICATE OF SERVICE
       I, Ryan P. Phair, hereby certify that a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system on May 24, 2021, which

constitutes service on counsel of record who are registered electronic filing users.



                                                          /s/ Ryan P. Phair
